THE THIRTEENTH COURT OF APPEALS

                                   13-14-00536-CV


                        Joey Eddeek d/b/a Joe's Quick Stop #2
                                          v.
                             Wright Fuel Distributors, LLC


                                    On appeal from the
                     445th District Court of Cameron County, Texas
                           Trial Cause No. 2012-DCL-7930-I


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED FOR WANT OF JURISIDICTION in accordance with its opinion. Costs of

the appeal are adjudged against appellant.

      We further order this decision certified below for observance.

November 13, 2014.